Case 1:19-cv-00703-WJ-JFR Document 5-41 Filed 08/01/19 Page 1 of 6




               EXHIBIT 39
  Case 1:19-cv-00703-WJ-JFR Document 5-41 Filed 08/01/19 Page 2 of 6



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO


DINÉ CITIZENS AGAINST RUINING OUR         )
ENVIRONMENT, et al.;                      )
                                          )      Case No. 1:19-cv-00703
       Plaintiffs,                        )
                                          )
v.                                        )
                                          )
DAVID BERNHARDT, et al.;                  )
                                          )
Federal Defendants.                       )
                                          )
________________________________________________________________________



                      DECLARATION OF MIKE EISENFELD




1. My name is Mike Eisenfeld. I am more than 18 years of age and a citizen of the United
States. I have lived in Farmington, New Mexico for 23 years, since 1996. I work for San
Juan Citizens Alliance (SJCA) as the Energy and Climate Program Manager and I am a
member of both SJCA and WildEarth Guardians.

2. In 23 years living and working in Farmington, I have traveled and worked throughout
the Greater Chaco area, the area currently impacted by Mancos Shale/Gallup Formation
oil and gas development. I first visited Chaco Culture National Historical Park (Chaco
CNHP) in 1987 and was struck by the remote site characterized by landscape scale
integrity. It was clear that Chaco CNHP was a destination offering world class cultural
and heritage resources. In subsequent travels and visits to Chaco CNHP and surrounding
areas, at least once every year from 1997-2009, it became apparent to me that this was the
one area in northwestern New Mexico that hasn’t been overrun by the impacts of oil and
gas. Although there were some signs of old vertical wells in the region, there was no plan
for high-density oil and gas development. The historic development largely faded into the
background of the otherwise remarkable landscape. That all changed in 2010 with the
advent of horizontal drilling technology, when the BLM started allowing new shale well
drilling in the Lybrook, Counselor and Nageezi areas. I last visited Chaco Culture NHP in
   Case 1:19-cv-00703-WJ-JFR Document 5-41 Filed 08/01/19 Page 3 of 6




June of 2019 and I plan on returning in September of 2019.

3. In 2010-2012 I visited new Mancos Shale wells being drilling adjacent to U.S.
Highway 550, San Juan County Road 7900, and amongst the communities of Nageezi,
Counselor and Lybrook, New Mexico. I visited over 150 Williams Production Company
(WPX), Encana and Logos wells being drilled and developed in the Mancos Shale/Gallup
Formation area of concentration since 2010. Among the specific well units and sites I
have visited include Encana Lybrook, Gallo Canyon Unit and Escrito wells; and WPX
Chaco unit wells. In addition, I have visited connecting pipeline right-of-ways for these
wells including alignments for Chaco Trunk pipelines (including Trunk 1, Trunk 3
Extension 3, Trunk 3 Extension 4) and the Saddle Butte/Pinon pipeline.

4. At these well sites, I have seen drilling, flaring, hydraulic fracturing, nitrogen
treatment, fracking trucks, sand delivery trucks, chemical storage and an endless stream
of activity including pipeline connection, compressors and road use. What was once a
pristine and quiet area quickly became an industrialized zone by 2015, adversely
impacting communities in the way. These new Mancos Shale wells are huge (5 acres),
require flaring, are drilled horizontally, and are hydraulically fractured with nitrogen and
other chemicals – all departures from the type of historic oil and gas activity that had
occurred in the past in this area. In 2015, a film crew included me in their video
explaining new impacts to the area: Piñon Pipeline Endangers Chaco’s Ancient Heritage,
available at: https://www.youtube.com/watch?v=MAuS1XUhqVM. The pipeline was
specifically being planned to further facilitate Mancos Shale oil development in the area.
I believe that this video provides evidence that I have physically been at the Mancos
Shale development area in Lybrook, Nageezi and Counselor and that any attempts to
dismiss my participation in standing are misguided and wrong.

5. As of 2019, approximately 400 Mancos Shale wells drilled in the Lybrook, Nageezi
and Counselor area have overwhelmed the landscape, industrializing the area. The area
has never been adequately analyzed under the National Environmental Policy Act
(NEPA) for cumulative impacts. In addition the Bureau of Land Management (BLM) has
failed to adequately conduct consultations on Mancos Shale drilling and operations under
the National Historic Preservation Act (NHPA). In fact, when local tribes (including Hopi
and Navajo) and local communities (including Navajo Chapters) asked for a moratorium
on Mancos Shale oil and gas development, they were ignored by the BLM and continue
to be ignored to date.
  Case 1:19-cv-00703-WJ-JFR Document 5-41 Filed 08/01/19 Page 4 of 6




6. I am aware that BLM announced in 2014 that a RMP Amendment
(RMPA)/Environmental Impact Statement (EIS) is being prepared to evaluate the impacts
from Mancos Shale/Gallup Formation oil and gas development. I understand that this
RMPA/EIS is needed before Mancos Shale/Gallup Formation oil and gas development
can occur, and that the agency’s current 2003 RMP never contemplated or analyzed oil
development in the greater Chaco area as required by NEPA. I also note that BLM has
the responsibility to manage resources under the Federal Land Policy and Management
Act.

7. I have participated in numerous meetings with the BLM from 2009-2012 and 2014-
2015, to help identify impacts to the greater Chacoan landscape and to better understand
BLM management of public lands as they occur within this landscape. I have participated
in recent meetings in 2019 as a Consulting Party under the NHPA. As of July 2019, the
RMPA/EIS for the Mancos Shale/Gallup Formation has still not been completed. We
have waited for BLM and Bureau of Indian Affairs to complete this RMPA/EIS to no
avail. Consultations for Section 106 of the NHPA remain incomplete.

8. I have flown over the Mancos Shale development area at least once a year since 2008
through organizations including Ecoflight and CAVU. I have observed that dirt roads
throughout the region are being used for staging and travel by oil and gas trucks in the
Mancos Shale field and that the Mancos Shale development has taken over the landscape.
The flaring of the natural gas from the Mancos Shale oil wells has been very visually
apparent from the air, representing waste, pollution and lost revenue/royalties.
Compressors being placed on the well sites in the Nageezi, Counselor and Lybrook areas
represent significant noise, public health and emissions impacts.

9. I think it is disgraceful that the Federal government has allowed this reckless Mancos
Shale drilling and development to crowd out the landscape and communities in the area
of development. If allowed to continue unabated, the oil gas activity will certainly
compromise the entire Chaco CNP area and marginalize visiting the area. My
experiences in the area have already been compromised by fumes, health and safety
impacts including reckless truck travel, exploding wells, and mismanagement of public
lands. I no longer feel safe traveling with my family in the area impacted by Mancos
Shale drilling and operations.

10. In July of 2016, WPX had a major explosion in Nageezi on a producing well pad
adjacent to families, homes and U.S. Highway 550. The chemicals stored on the site blew
  Case 1:19-cv-00703-WJ-JFR Document 5-41 Filed 08/01/19 Page 5 of 6




up and, apparently without an adequate emergency plan in place by WPX, the fire burned
for days. BLM disavowed all responsibility for the fire response. This was documented in
several new stories/write-ups including one where I was quoted:
https://www.ecowatch.com/massive- fracking-explosion-in-new-mexico-
1919567359.html. I now fear that there will be more explosions, contamination, toxicity,
death and sickness, health and safety as long as Mancos Shale development is allowed to
proceed unimpeded and unanalyzed. My health and safety is at risk by being exposed to
these problems while pursuing my right to visit heritage and public areas that are being
industrialized by oil and gas development. I no longer feel that it is safe to bring my
children anywhere near the industrialized Mancos Shale zone – it’s only a matter of time
before another well explosion occurs and wipes out U.S. Highway 550. It’s beyond sad
that we can’t protect local communities from the onslaught of oil and gas and that we
don’t even have the fortitude as a society to preserve the Greater Chaco landscape, our
heritage and history.

11. I believe BLM’s ongoing approval of Mancos Shale APDs without a finalized
RMPA/EIS—and thus no analysis of cumulative and connected actions—represents
uninformed decision-making that threatens to irreparably harm my family and me. I do
not believe the Secretary of the Interior has the authority to allow development that
threatens the congressionally designated Chaco Culture NHP, Aztec Ruins National
Monument, and outliers under the Chaco Outliers Protection Act, which threaten to be
destructed by BLM actions, including through the authorization of wells, pipelines, roads,
flaring and proliferation of compressors. BLM’s APD authorizations also compromise
my experience of visiting the greater Chaco area by impacting the visual landscape, night
sky, solitude and quiet, as well as public health and safety.

12. On May 7, 2019 the U.S. District Court for the 10th Circuit reversed a 2018 U.S.
District Court for the District of New Mexico on a case brought forth by Diné Citizens
Against Ruining Our Environment, the San Juan Citizens Alliance, WildEarth Guardians,
the Western Environmental Law Center, and the Natural Resources Defense Council. The
Appeals Court held the Bureau of Land Management failed to comply with federal law
because it failed to account for the cumulative impacts of fracking in the Greater Chaco,
including the impacts of nearly 4,000 new oil and gas wells, and failed to address the
impacts of water use associated with fracking. The court ruled, “We conclude that the
3,960 horizontal Mancos Shale wells predicted in the 2014 RFDS [reasonably foreseeable
development scenario] were reasonably foreseeable after the 2014 RFDS issued. The
  Case 1:19-cv-00703-WJ-JFR Document 5-41 Filed 08/01/19 Page 6 of 6




BLM therefore had to consider the cumulative impacts of all 3,960 wells when it
conducted its site-specific EAs [environmental assessments]." I am concerned that BLM has
failed to comply with cumulative impacts analysis and is continuing to permit APDs through
Environmental Assessments without an RMPA/EIS.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of theUnited
States that the foregoing is true and correct to the best of my knowledge, information, and
belief.

Executed at Farmington New Mexico on August 1, 2019




Michael Eisenfeld
